ORDER
The Office of Disciplinary Counsel (“ODC”) has filed a total of eighteen counts of formal charges against respondent alleging that she engaged in serious professional misconduct, including a pattern of financial irresponsibility; accepting fees for the representation of multiple clients while performing little or no work; failing to adequately communicate with her clients; and in several instances providing false and misleading information to both her clients and the ODC. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The ODC has concurred in respondent’s petition.
Having considered the Petition for Permanent Resignation from the Practice of Law filed by Claire Russell Deslatte, Louisiana Bar Roll number 30830, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of Claire Russell Deslatte for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5 of the Rules of Professional Conduct.
IT IS FURTHER ORDERED that Claire Russell Deslatte shall make restitution to her clients as set forth in her request for permanent resignation.
IT IS FURTHER ORDERED that Claire Russell Deslatte shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which she is admitted to the practice of law; shall be permanently prohibited from *408seeking readmission to the practice of law in this state or in any other jurisdiction in which she is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
FOR THE COURT:
/s/ Marcus R. Clark Justice, Supreme Court of Louisiana